Citation Nr: 0700448	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to November 1991 
and from August to September 1992.  Additionally, the veteran 
served in the Army National Guard from May to July 1991 and 
from November 1991 to August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

In September 2004, the Board confirmed the RO's denials of an 
increased rating for a left knee condition and entitlement to 
a clothing allowance.  The current schizophrenia claim before 
the Board at this time was remanded for a VA examination and 
for the RO to secure additional service medical records 
(SMRs).  The veteran has not appealed any of the issues that 
were denied.  Therefore, with respect to these matters, the 
Board's September 2004 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).  


FINDING OF FACT

There is competent evidence showing that the veteran has 
schizophrenia that is related to his final period of active 
service from August to September 1992.


CONCLUSION OF LAW

Service connection for schizophrenia is established.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a).  Effective August 
28, 2006, a new regulation, 38 C.F.R. § 3.384, redefined 
psychoses for VA compensation purposes.  The new regulation 
specifies that "[S]chizophrenia" is one of the disorders 
defined as a psychosis.  See 71 Fed. Reg. 42,758 - 42,760 
(July 28, 2006) (to be codified at 38 C.F.R. 3.384).  
Consequently, schizophrenia is entitled to the presumption of 
in-service occurrence if demonstrated within one year of 
service.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, despite repeated attempts by the RO, SMRs including 
National Guard records are incomplete.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

The veteran's initial May 1991 National Guard entrance 
examination was negative for any psychiatric problems.  
Subsequent SMRs for the active duty period from July to 
November 1991 are absent from the claims folder.  The RO also 
was unable to secure most of his National Guard records from 
the next period of service from November 1991 to early August 
1992.  However, the available National Guard treatment 
records from that period are negative for any psychiatric 
treatment.  

The veteran reentered active duty in mid-August 1992 and 
remained in service for about a month to mid-September 1992.  
SMR treatment records from this period are present in the 
claims folder.  They show that the veteran sought counseling 
for anxiety.  An August 1992 SMR medical consult diagnosed 
the veteran with generalized anxiety disorder with 
claustrophobic features.  A Department of the Army finding 
from September 1992 recommended an uncharacterized discharge 
due to his psychiatric condition.  As a result, the veteran 
was discharged in the same month.  Initially, due to his 
uncharacterized discharge, the veteran was deemed ineligible 
for VA benefits.  However, per a December 1997 VA 
Administrative Decision, the previous determination was 
overruled, and the veteran was found eligible to receive VA 
compensation.  In any event, SMRs provide evidence in support 
of the veteran's claim, as they show treatment for a 
psychiatric condition towards the end of service.      

Post-service, the veteran was hospitalized in a VA hospital 
in February 1993 for schizophrenia, undifferentiated type.  
In addition, a Social Security Administration (SSA) Form 833 
dated May 1999 indicates that the veteran has received SSA 
disability compensation since August 1992 for schizophrenia.  
VA treatment records document continuous treatment for 
schizophrenia since discharge from service to the present.  
The Board finds that the post-service psychiatric complaints 
are sufficiently similar and close in time to the in-service 
complaints to demonstrate continuity, adequate to award 
service connection for the disability.  38 C.F.R. § 3.303(b).  
Furthermore, there is no evidence that his schizophrenia 
preexisted any period of military service.  

In addition, resolving doubt in the veteran's favor, the 
evidence demonstrates schizophrenia within one year after the 
veteran's separation from service.  Hence, the presumption of 
in-service incurrence for schizophrenia is also for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

Most importantly, after a thorough review of the claims 
folder, a July 2006 VA examiner opined that "the veteran's 
current diagnosis of schizophrenia is at least as likely as 
not related to veteran's military service in 1992."  The 
examiner went on to indicate that the in-service diagnosis of 
generalized anxiety disorder "can be considered as 
preliminary to the full blown schizophrenia...."  In addition, 
a January 1994 VA Administrative Decision indicated that his 
psychiatric condition "was incurred during such service."  
The Board finds that the uncontroverted VA medical opinion is 
supported by the evidence of record and is entitled to great 
probative weight in support of the veteran's claim.   

Thus, there is competent evidence of a nexus between the 
veteran's current schizophrenia and his psychiatric treatment 
during active service from August to September 1992.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

According, resolving doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports 
service connection for schizophrenia.  38 U.S.C.A. § 5107(b).  
The appeal is granted.  The extent of this disorder is not at 
issue before the Board at this time.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Service connection for schizophrenia is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


